MEMORANDUM***
Francis P. Sheridan appeals pro se the district court’s dismissal of his action without prejudice for failure to properly effect service of process. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Whale v. United States, 792 F.2d 951, 952-53 (9th Cir.1986), and we affirm.
Sheridan did not serve the Attorney General of the United States as required by Fed.R.Civ.P. 4(i)(l)(B) because he was not aware of the requirement. As Sheridan offers no other explanation for his failure to serve properly, we cannot say the district court abused its discretion in finding no justifiable excuse. See Whale, 792 F.2d at 953-54 (affirming dismissal for failure to serve properly; counsel’s ignorance of service requirements of Fed. R.Civ.P. 4 was not a justifiable excuse).
To the extent Sheridan contends that the district court erred in denying his request for appointment of counsel, we conclude that the district court did not abuse its discretion in doing so. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997).
AFFIRMED.

 ThiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.